Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendments
Applicant’s amendment filed 02/18/2022 overcomes the following objection(s)/rejection(s): 
The rejection of claim 14 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9-12, 14, and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9-10, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (U.S. Pub. No. 2018/0288410 A1) and in view of Xu et al., (U.S. Pub. No. 2020/0036998 A1; herein referenced as Xu’98).
As per claim 1, Park teaches a method of processing video data in a video encoding or decoding system (title) comprising: receiving input data associated with a current block in a current frame (fig. 11- fig. 12); generating a first predictor and a second predictor for the current block by applying one or a combination of settings to the first predictor, the second predictor, or both the first and second predictors (fig. 3 el. 310-320, wherein one or both the first and second predictors for the current block are generated from motion compensation (fig. 3, fig. 5); generating a final predictor for the current block by combining the first predictor and the second predictor (fig. 3 el. 340; preform combination prediction [0087]); and encoding or decoding the current block according to the final predictor (fig. 3; fig. 4).  Park does not explicitly disclose wherein motion information used to generate the first or second predictors for the current block is retrieved from a memory buffer according to multiple history-based candidates where the motion information of a previously coded block is used. 
However, Xu’98 teaches wherein motion information used to generate the first or second predictors for the current block is retrieved from a memory buffer according to multiple history-based candidates where the motion information of a previously coded block is used (abstract, [0009], [0096], 900 or relative to a current picture including the current block 900. According to some embodiments, instead of fetching values from these extended neighboring positions, N previously coded blocks' motion information are stored in a HMVP buffer to provide more motion vector prediction candidates”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Xu with Park for the benefit of improving motion vector predictors. 
As per claim 2, Park (modified by Xu’98) as a whole teaches everything as claimed above, see claim 1. In addition, Park teaches wherein a selection of the settings is implicitly derived by one or both of a block width and a block height of the current block (abstract; [0004], [0015], [0087], and figs. 1-6; determining weight for inter prediction and intra prediction based on a size of the block).
As per claim 4, Park (modified by Xu’98) as a whole teaches everything as claimed above, see claim 1. In addition, Park teaches wherein one of the first and second predictors for the current block are generated from intra prediction (fig. 3 [0087]). 
As per claim 5, Park (modified by Xu’98) as a whole teaches everything as claimed above, see claim 1. In addition, Park teaches wherein the settings include supported-mode setting, at least one of the first and second predictors is generated from motion compensation by at least one of inter prediction modes (fig. 3 el. 310, [0087]), and the inter prediction mode includes one or a combination of Skip, Merge, AMVP, affine Merge, Affine Inter, and sub-block merge mode ([0226]).
As per claim 9, Park teaches everything as claimed above, see claim 1. Park does not explicitly disclose wherein motion information for generating one or both of the first and second predictors is acquired through a history-base scheme.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Xu’98 with Park for the benefit of providing improving image quality. 
As per claim 10, Park (modified by Xu’98) as a whole teaches everything as claimed above, see claim 1. In addition, Park teaches wherein the settings include combined-weight setting (fig. 3 el. 330; fig. 7 el. 730; [0087]); the final predictor is generated by summing up the first and second predictors with weightings (fig. 7 el. 730, 740; [0135]). 
As per claim 23, which is the corresponding apparatus of providing video data with the limitation of the method of processing video data as recited in claim 1, thus the rejection for claim 1 also applies here. 
As per claim 24, which is the corresponding non-transitory computer readable medium storing program instructions with the limitation of the method of processing video data as recited in claim 1, thus the rejection for claim 1 also applies here.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (2018/0288410 A1) and in view of Xu et al., (U.S. Pub. No. 2020/0036998 A1; herein reference as Xu’98) and in further view of Li et al., (U.S. Pub. No. 2018/0270500 A1).
As per claim 3, Park (modified by Xu’98) teaches everything as claimed above, see claim 1. Park does not explicitly disclose wherein a selection of the settings is explicitly indicated by a flag signaled at one or a combination of Coding Unit (CU) level, Coding Tree Unit (CTU) level, slice level, tile level, tile group level, Sequence Parameter Set (SPS) level, and Picture Parameter Set (PPS) level.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li with Park (modified by Xu) for the benefit of accurately signaling a coding mode supported during coding. 

Claim 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (U.S. Pub. No. 2018/0288410 A1) in view of Xu et al., (U.S. Pub. No. 2020/0036998 A1; herein referenced as Xu’98) and further in view of Yu et al., (U.S. Pub. No. 2016/0255359 A1).
As per claim 11, Although, Park (modified by Xu’98) as a whole discloses the final predictor is generated with weighting, Park does not explicitly disclose wherein the final predictor is further generated by right-shifting and clipping after weighting. 
However, Yu teaches wherein the known concept of a predictor is further generate by right-shifting and clipping after weighting ([0156]; the interpolated (and possibly weighted) prediction value is rounded, right-shifted, and clipped). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the teachings of Yu with Park (modified by Xu’98) for the benefit of providing improved coding efficiency. 
As per claim 22, Park (modified by Xu’98) as a whole teaches everything as claimed above, see claim 1. In addition, Park teaches wherein the setting include precision setting, a weighting process is applied to the first and second predictors to generate the final predictor for the current block (fig. 3, 7, [0087], and [0135]). Although Park discloses a weighting process is applied to the first and second 
However, Yu teaches a weighting process is applied before applying a rounding process, and the rounding process is applied to the final predictor to limit values of the value predictor in a predefined range (([0156]; “the interpolated (and possibly weighted) prediction value is rounded, right-shifted, and clipped”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the teachings of Yu with Park (modified by Xu’98) for the benefit of providing improved coding efficiency. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (2018/0288410 A1) in view of Xu et al., (U.S. Pub. No. 2020/0036998 A1; herein referenced as Xu’98) and further in view of Xu et al., (U.S. Pub. No. 2019/0182502 A1).
As per claim 14, Park (modified by Xu’98) as a whole teaches everything as claimed above, see claim 10. Park does not explicitly disclose wherein the weighting of each sub-block in the current block depends on a block width of the current block, a block height of the current block, partition direction, sub-block position, sub-block Motion Vector (MV), inter prediction direction, or a combination of thereof. 
However, Xu teaches wherein the weighting of each sub-block in the current block depends upon a block width of the current block, a block height of the current block, partition direction, sub-block position, sub-block motion vector (MV), inter prediction direction, or a combination of thereof (fig. 16, [0143-0145]). 
. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (U.S. Pub. No. 2018/0288410 A1) in view of Xu et al., (U.S. Pub. No. 2020/0036998 A1; herein referenced as Xu’98) and further in view of Li et al., (U.S. Pub. No. 2020/0036997 A1; herein referenced as Li’97).
As per claim 25, Park (modified by Xu’98) as a whole teaches everything as claimed above, see claim 1. Park does not explicitly disclose wherein a storage in the memory buffer for said multiple history-based candidates is emptied when a new slice is encountered. 
However, Li teaches wherein a storage in the memory buffer for said multiple history-based candidates is emptied when a new slice is encountered ([0014]),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Li’97 with Park (modified by Xu’98) for the benefit of providing improved coding efficiency. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486                                                                                                                                                                                         f